     Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 1 of 17 PageID #:483




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JULIE CONTRERAS, IRVIN FUENTES,
ABRAHAM MARTINEZ, IRENE PADILLA, and
ROSE TORRES

                    Plaintiffs,
v.

ILLINOIS STATE BOARD OF ELECTIONS,
CHARLES W. SCHOLZ, IAN K. LINNABARY,
WILLIAM J. CADIGAN, LAURA K.
DONAHUE, WILLIAM R. HAINE, WILLIAM                  Case No. 1:21-cv-03139
M. MCGUFFAGE, KATHERINE S. O’BRIEN,
and CASANDRA B. WATSON in their official            Circuit Judge Michael B. Brennan
capacities as members of the Illinois State Board   Chief District Judge Jon E. DeGuilio
of Elections, DON HARMON, in his official           District Judge Robert M. Dow, Jr.
capacity as President of the Illinois Senate, and
THE OFFICE OF THE PRESIDENT OF THE                  Three-Judge Court
ILLINOIS SENATE, EMANUEL                            Pursuant to 28 U.S.C. § 2284(a)
CHRISTOPHER WELCH, in his official capacity
as Speaker of the Illinois House of
Representatives, and the OFFICE OF THE
SPEAKER OF THE ILLINOIS HOUSE OF
REPRESENTATIVES,

                   Defendants.




             MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
                                      JUDGMENT




                                              i
  Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 2 of 17 PageID #:484




                                   TABLE OF CONTENTS

I. INTRODUCTION……………………………………………………………………….......1

II. FACTUAL BACKGROUND………………………………………………………………..3

  A. The Redistricting Process…………………………………………………………………4

  B. ACS Data………………………………………………………………………………….4

  C. Malapportionment…………………………………………………………………………6

III. LEGAL STANDARD………………………………………………………………………..7

IV. ARGUMENT…………………………………………………………………………………7

  A. The Enacted Plan is malapportioned, in violation of the 14th Amendment’s Equal

     Protection Clause………………………………………………………………………….7

  B. Legislative Defendants cannot establish that their malapportionment was the result of a

     rational state policy free from arbitrariness or discrimination…………………………...9

  C. Even if the State could articulate a rational state policy behind its boundary drawing in

     the Enacted Plan, the deviations in the plan do not meet constitutional standards………11

  D. The Plan in place before the Enacted Plan took effect is also malapportioned………….11

V. THE COURT SHOULD DECLARE THE ENACTED PLAN UNCONSTITUTIONAL

  AND ENJOIN ITS USE IN ELECTIONS, AS WELL AS THAT OF THE PLAN IT

  REPLACED………………………………………………………………………………...12

VI. CONCLUSION……………………………………………………………………………..13




                                               ii
      Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 3 of 17 PageID #:485




                                                      TABLE OF AUTHORITIES

                                                                                                                                         PAGE(S)

Cases


Baker v. Carr,
  369 U.S. 186 (1962) .................................................................................................................... 3
Brown v. Kentucky Legislative Rsch. Comm'n,
  966 F. Supp. 2d 709 (E.D. Ky. 2013) ......................................................................................... 4
Brown v. Thompson,
  462 U.S. 835 (1983) .................................................................................................. 3, 10, 11, 12
Celotex Corp. v. Catrett,
  477 U.S. 317 (1986) .................................................................................................................... 8
Connor v. Finch,
  431 U.S. 407 (1977) .................................................................................................................. 12
Flateau v. Anderson,
  537 F.Supp. 257 (S.D.N.Y.1982) ............................................................................................. 14
Harney v. Speedway SuperAmerica, LLC,
  526 F.3d 1099 (7th Cir. 2008) .................................................................................................... 8
Honsey v. Donovan,
  236 F.Supp. 8 (D.Minn.1964) ................................................................................................... 14
Logan v. Commercial Union Insurance Co.,
  96 F.3d 971 (7th Cir. 1996) ........................................................................................................ 8
Mahan v. Howell,
  410 U.S. 315 (1973) ............................................................................................................ 11, 13
Reynolds v. Sims,
  377 U.S. 533 (1964) ........................................................................................................... passim
Roman v. Sincock,
  377 U.S. 695 (1964) .................................................................................................................. 11
White v. Regester,
  412 U.S. 755 (1973) .................................................................................................................. 11

Statutes

PL 94-171, 89 Stat. 1023 (1975)............................................................................................. 2, 6, 7

Rules

Fed. R. Civ. P. 56(a) ....................................................................................................................... 8
Rule 56 ............................................................................................................................................ 8




                                                                         iii
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 4 of 17 PageID #:486




    I.      INTRODUCTION

         The United States Constitution requires a census to enumerate every person in the

country every ten years. Art. I, sec. 2, U.S. Constitution; PL 94-171, 89 Stat. 1023 (1975). Under

PL 94-171, Congress requires the Census Bureau to submit population tabulations to each state,

including data at the Census block level that states require for redistricting. PL 94-171. The 2020

Census PL 94-171 data were released to the states on August 12, 2021. It is this data that states

are expected to use, and have historically used to conduct redistricting. It is not the population

data the state of Illinois used.

         On May 28, 2021, the Illinois General Assembly, including Defendants Illinois Speaker

of the House Don Harmon and Illinois Senate President Emanuel Christopher Welch

(“Legislative Defendants”), enacted legislative redistricting plans for the Senate and General

Assembly (Enacted Plan), which were signed into law by Governor J.B. Pritzker on June 4,

2021. Rather than wait for the decennial Census population counts, the Illinois Legislature used

population estimates derived from the American Community Survey (ACS) to draw the

boundaries for state senate and house districts. The ACS data is not a tabulation of the

population. The Illinois Legislature produced the Enacted Plan with estimated numbers, which

ultimately revealed large deviations from the ideal population districts in the state’s legislative

map, according to the actual population count in the 2020 Census.

         Malapportionment, or, the creation of voting districts with unequal populations, is

unconstitutional because it allows some constituents to count more than others. Reynolds v. Sims,

377 U.S. 533 (1964); see also Baker v. Carr, 369 U.S. 186 (1962). The Supreme Court

established the one-person one-vote principle for state legislative redistricting in Reynolds v.

Sims, to ensure that the voices of residents in malapportioned districts would not be diluted. Id.



                                                  1
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 5 of 17 PageID #:487




There, the Supreme Court held that state legislatures must maintain equipopulous legislative

districts despite other factors the state might think are important in apportioning representation.

The Court noted that, “as a basic constitutional standard, the Equal Protection Clause requires

that the seats in both houses of a bicameral state legislature must be apportioned on a population

basis. Simply stated, an individual's right to vote for state legislators is unconstitutionally

impaired when its weight is in a substantial fashion diluted when compared with votes of citizens

living in other parts of the State.” Reynolds v. Sims, 377 U.S. 533, 568 (1964). Deviations from

the ideal population in a district signal malapportionment, and maximum deviation percentages

beyond 10% signal unconstitutional malapportionment. See Brown v. Thompson, 462 U.S. 835,

842-43 (1983).

         Plaintiffs are Latino voters in malapportioned districts throughout the state of Illinois.

Because Legislative Defendants created and maintain a legislative redistricting plan that is

unconstitutionally malapportioned, Plaintiffs are entitled to judgment as a matter of law. First,

the State of Illinois effectuated the Enacted Plan with invalid data that ultimately produced a plan

that, using decennial Census data, is malapportioned as a matter of undisputed fact. The overall

variance, or maximum deviation, in the Enacted Plan approaches 30%.1 This means that there is

a 30% difference between the largest and the smallest districts’ respective deviations from the

ideal district population in the plan. Second, the Enacted Plan replaced a plan that itself is

malapportioned because of the population changes in Illinois since the 2010 Census. Third,

Legislative Defendants cannot articulate a rational state policy that explains the deviations in the


1
  “To determine the maximum deviation percentages that are relevant to the Equal Protection Clause analysis, the
court must: (1) calculate the ideal legislative district by dividing the total population by the number of legislative
districts; (2) identify the districts of the challenged plan with the largest deviations above and below the ideal
legislative district; and (3) measure the difference between the deviations of those districts.” Brown v. Kentucky
Legislative Rsch. Comm'n, 966 F. Supp. 2d 709, 722 (E.D. Ky. 2013), judgment entered, No.
CV13CV25DJBGFVTWOB, 2013 WL 12320875 (E.D. Ky. Oct. 31, 2013) (internal citations omitted).



                                                            2
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 6 of 17 PageID #:488




Enacted Plan because its deviations are the result of using invalid data to create its plan. Fourth,

even if they could come forward with a rational state policy to explain its deviations, the

maximum deviations in this case go beyond the tolerable limits federal courts have found

acceptable.

         The Court should grant Plaintiffs’ motion for summary judgment and declare the Enacted

Plan, as well as the legislative map it replaced, unconstitutional. The Court should enjoin

Defendants Illinois State Board Of Elections, Charles W. Scholz, Ian K. Linnabary, William J.

Cadigan, Laura K. Donahue, William R. Haine, William M. McGuffage, Katherine S. O’Brien,

And Casandra B. Watson (“State Board of Elections Defendants”) from calling, holding, or

certifying any future election based on the Enacted Plan and establish a schedule for the creation

of a legislative district plan that adheres to constitutional and legal requirements.



   II.        FACTUAL BACKGROUND

   The material facts are more fully set forth in Plaintiffs’ Statement of Material Facts Pursuant

   to Local Rule 56.1(a)(3) (hereinafter “SOF ¶        ”). Plaintiffs summarize those facts briefly

   here for background purposes.

         Plaintiffs are Latino voters in malapportioned districts throughout the state of Illinois who

seek to protect their voting rights by enjoining the Enacted Plan for the election of legislators in

the state. SOF ¶ 1-5. The Enacted Plan was developed by Legislative Defendants in the Spring

2021. SOF ¶ 26. The Legislative Defendants did not use Census enumeration data to draw the

boundaries in its Enacted Plan. SOF ¶ 20. Instead, they used American Community Service

Data, which the Census Bureau does not recommend for use in population-based activities. ¶ 20.




                                                  3
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 7 of 17 PageID #:489




The result was an unconstitutionally malapportioned map, the degree to which is verified by

comparison to the actual population count in the 2020 Census. SOF ¶ 34, 35, 36, 37, 38, 39.

       A. The Redistricting Process

       The Illinois Constitution governs redistricting each cycle. ILL. CONST. art. IV, § 3(b).

The Constitution establishes the following process: If a new legislative redistricting map is not

passed by the General Assembly and signed into law by the Governor before June 30 in the year

following the decennial census, a Legislative Redistricting Commission (the “Redistricting

Commission”) will be created on or before July 10. Id. If a Redistricting Commission fails to

file a plan on or before August 10, the Supreme Court must submit the names of two persons, not

of the same political party, to the Secretary of State on or before September 1. Id. On or before

September 5, the Secretary of State must publicly and randomly choose the name of one of the

two persons nominated by the Illinois Supreme Court to serve as the ninth member of the

Redistricting Commission. ILL. CONST. art. IV, § 3(b). On or before October 5, the newly

constituted commission must file a redistricting plan with the Secretary of State. Id.

       On May 28, 2021, the General Assembly passed House Bill 2777 and Senate Floor

Amendment 1 and sent the Enacted Plans to Governor Pritzker for approval. SOF ¶ 26. The

Governor signed the Enacted Plans into law on June 4, 2021. SOF ¶ 27.

       B. ACS Data

       The General Assembly and Legislative Defendants used data from the American

Community Survey (“ACS”) five-year estimates for 2015-2019 and “other election data” to draw

the boundaries for the districts used to elect members of the General Assembly. SOF ¶ 20. The

Enacted Plans are not based on 2020 Census data (i.e., the P.L. 94-171 data file), which are

actual enumeration data SOF ¶ 22.




                                                 4
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 8 of 17 PageID #:490




       The ACS data has other characteristics that distinguish it from actual enumeration data.

ACS data are released in one-year and five-year estimates. SOF ¶ 21. One-year estimates are

available for populations of at least 65,000. SOF ¶ 21. The Census Bureau combines five

consecutive years of ACS data to produce multiyear estimates for geographic areas with fewer

than 65,000 residents. SOF ¶ 21. Because one-year estimates are not suitable for populations

under 65,000, redistricting maps drawn with ACS data, such as the Enacted Plans, require the

use of five-year estimates. SOF ¶ 21. In contrast, P.L. 94-171 data are more current. P.L. 94-171

data captures a snapshot in time (i.e., the population on April 1, 2020), but the Enacted Plans use

population estimates that span from 2015-2019. SOF ¶ 22.

       ACS data are not available for census blocks, the smallest geographical units used in

redistricting. SOF ¶ 23. Rather, ACS estimates are available only at the “block group” level.

Block groups typically contain between 600 and 3,000 people. SOF ¶ 23. Although the ACS is

designed to provide reliable estimates using one year of data for areas with populations over

65,000, which includes all states and many counties, multiple years of data must be aggregated in

order to obtain data for smaller areas, such as block groups. SOF ¶ 23. The ACS does not

produce data for census blocks because the populations in question are too small to estimate

accurately. SOF ¶ 23. Only an enumeration can measure the population of census blocks.

       C. The Malapportionment

       The malapportionment in the Enacted Plan is evident through an analysis of the 2020 PL

94-171 redistricting data compared to the plan. SOF ¶ 34. The 2010 PL94-171and 2020

redistricting data file has data by Census Block. SOF ¶ 33.

       The overall range of deviation as calculated by Plaintiffs’ expert, David R. Ely, are as

       follows:




                                                 5
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 9 of 17 PageID #:491




                     Dataset                Senate Overall Range           House Overall Range

           2020 PL-94-171                20.3%                          29.9%

SOF ¶ 34

Senate District 3 has a deviation of 12.3%. SOF ¶ 35.

Senate District 42 has a deviation of -7.9%. SOF ¶ 36.

House District 5 has a deviation of 15%. SOF ¶ 37.

House District 83 has a deviation of -14.9%. SOF ¶ 38.

The calculations produced by the foregoing analysis reveal an overall variance, or a maximum

deviation in the Enacted Plan approaching 30%. SOF ¶ 39.

   III.      LEGAL STANDARD

          Summary judgment is appropriate when there is no genuine issue as to any material facts

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A party

may seek summary judgment with respect to all or any part of a claim. Fed. R. Civ. P. 56(a).

   Federal Rule 56 gives the moving party the initial burden of explaining the basis of its

motion, including “identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal quotation marks omitted). The non-moving party then “bears the

burden of demonstrating that such a genuine issue of material fact exists.” See Harney v.

Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008) (internal citation omitted).

          “If no genuine issue of material fact exists, the sole question is whether the moving party

is entitled to judgment as a matter of law.” Logan v. Commercial Union Insurance Co., 96 F.3d

971, 978 (7th Cir. 1996).




                                                   6
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 10 of 17 PageID #:492




   IV.      ARGUMENT

         In this case, the parties do not contest that ACS data was used to create the district

boundaries in the Illinois Enacted Plan. SOF ¶ 20. The parties do not dispute the numbers of

residents allocated to each district under the Enacted Plan. SOF ¶ 26, 27. The parties do not

dispute that the 2020 Census provides the actual population totals on which apportionment is

based. SOF ¶ 22. The parties do not dispute that the population numbers projected in the ACS

estimates are different from those in the 2020 Census PL Data File. ¶ 26, 27.

         Comparing the actual population totals with the districts created in the Enacted Plan

demonstrate as a matter of law malapportionment beyond accepted standards under the Equal

Protection Clause of the 14th Amendment.



   A. The Enacted Plan is malapportioned, in violation of the 14th Amendment’s Equal
      Protection Clause.

         The Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution

“requires that the seats in both houses of a bicameral state legislature must be apportioned on a

population basis.” Reynolds v. Sims, 377 U.S. 533, 568 (1964). It also prohibits “diluting the

weight of votes because of place of residence.” Id. at 566. This one-person, one-vote mandate

ensures the principle of equal representation. See id. at 577. The Enacted Plan violates this

principle. A comparison of the Enacted Plan with data from the actual counts in the 2020 Census

demonstrates that as a matter of law the districts under the Enacted Plan are unconstitutionally

malapportioned.

         For the Illinois Senate districts, the ideal apportionment would have been 217,161

residents per district, according to the 2020 Census PL File data. SOF ¶ 39. The overall




                                                   7
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 11 of 17 PageID #:493




variance (or the maximum deviation) between the largest and smallest number of residents per

Senate district is under the legislative map is 20.3%. SOF ¶ 34.

       With respect to House districts, the ideal apportionment, according to the 2020 Census

count, would have been 108,581 residents per Representative district. SOF ¶ 39. The overall

variance between the largest and smallest number of residents per House district in the Enacted

Plan is 29.9%. SOF ¶ 34.

       While courts have held that legislative plans with minor deviations—such as those with a

maximum 10% deviation—may be constitutionally valid, maps with larger deviations—such as

those in the Enacted Plan—create a prima facie case of discrimination, in violation of the Equal

Protection Clause. Brown v. Thompson, 462 U.S. at 842-43.

   The Equal Protection Clause requires “that a State make an honest and good faith effort to

construct districts, in both houses of its legislature, as nearly of equal population as is

practicable.” Reynolds v. Sims, 377 U.S. 533, 577 (1964). The proper way to realign Illinois

residents into equipopulous districts is to take account of population counts, especially those

counts at the census block level or lower. To determine whether the legislature has complied

with the one-person one-vote mandate, the court must look to a population basis. The Census is

the only vehicle that provides actual population counts, and the only vehicle for measuring

population at the census block level. Legislative Defendants did not wait for the release of the

2020 Census count to draw its districts. SOF ¶ 26. SOF Instead, Legislative Defendants drew a

legislative map based on disaggregated American Community Survey data of population

estimates over a five-year period (2015-2019). SOF ¶ 20. Those estimates fail to approximate an

actual enumeration because the five-year period estimates are simply an average of one-year

estimates over five years. SOF ¶ 22.




                                                   8
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 12 of 17 PageID #:494




       The ACS is woefully inadequate to the task of apportioning district boundaries because

of the nature of its data. The Census Bureau clearly states that users should not rely on the ACS

data for population counts. SOF ¶ 24. The decennial Census, not the ACS, provides the official

population counts for states. SOF ¶ 25.

       It is undisputed that the ACS data is unreliable at the substate level, even if its numbers

did not differ much from the official Census numbers at the statewide level. SOF ¶ 23. The

import of using ACS data instead of official Census data can be seen in the percentage deviation

from the ideal of each district in the state. SOF ¶ 39. Courts have cautioned states to ensure that

districts are as equipopulous as possible to ensure that individuals have equal voting power.

Although small deviations are allowable, the Supreme Court has held that a deviation of 10%

from an ideal population district –in this case, approaching 30% – is a prima facie violation of

the Equal Protection Clause. See Brown v. Thompson, 462 U.S. at 842; see also White v.

Regester, 412 U.S. 755, 764 (1973).

   B. Legislative Defendants cannot establish that their malapportionment was the result
      of a rational state policy free from arbitrariness or discrimination.

       “To justify a plan with deviations exceeding the threshold 10%, the state must first

demonstrate that its plan ‘may reasonably be said to advance a rational state policy,’ which is

applied in a manner “free from the taint of arbitrariness or discrimination.” Brown v. Thomson at

843 (citing Mahan v. Howell, 410 U.S. 315, 328 (1973) and Roman v. Sincock, 377 U.S. 695,

710 (1964)). Here, the deviations exist, and they are large. The Legislature’s Enacted Plan

reveals deviations exceeding the 10% threshold in each of the legislative branches, and overall

variances (i.e., maximum deviations between the largest and the smallest districts) approaching

30% in each of the plans. On its face, as a matter of law, the Enacted Plan violates constitutional




                                                 9
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 13 of 17 PageID #:495




one-person one-vote principles. Plaintiffs’ undisputed evidence of these deviations establishes a

prima facie showing of malapportionment in the creation of the Legislature’s maps.

   Importantly, Legislative Defendants have not shown that the deviations from the ideal

population districts in the Enacted Plan are “based on legitimate considerations incident to the

effectuation of a rational state policy.” Connor v. Finch, 431 U.S. 407, 418

(1977) (quoting Reynolds, 377 U.S. at 579). Legislative Defendants have not only failed to

provide a rational state policy or legitimate considerations for the deviation, they cannot provide

a reasonable rationale for its decision. They cannot provide a legitimate consideration because

the deviations are the result of using invalid data, not because of any deliberation on the part of

the Legislature about where specific deviations should apply, or because of any settled principle

of reapportionment particular to the state. See Brown v. Thompson, 462 U.S. 835, 843 (1983)

(upholding a long-standing principle of preserving county boundaries in redistricting as a

legitimate state policy). This is precisely the type of arbitrary manipulation of the apportionment

system that the malapportionment cases were meant to prohibit.

       Legislative Defendants have refused to provide any discovery detailing the Legislature’s

rationale, motive, or explanation for using the ACS estimates as the foundation for its

redistricting attempts. Even without such documentation, however, we can infer the Legislature’s

motive from its actions. The Legislature seized upon the ACS estimates as the basis of its

redistricting attempt before the Illinois Constitution would have turned the task of drawing

redistricting lines to a redistricting commission. The Illinois Constitution provides:

       In the year following each Federal decennial census year, the General Assembly by law
       shall redistrict the Legislative Districts and the Representative Districts. If no
       redistricting plan becomes effective by June 30 of that year, a Legislative Redistricting
       Commission shall be constituted not later than July 10.




                                                 10
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 14 of 17 PageID #:496




Illinois Constitution, Article IV, sec. 3. Legislative Defendants’ enactment of a plan based on

inadequate data was driven by its desire to prevent the constitutional requirement that districts be

drawn by a Legislative Redistricting Commission.



   C. Even if the State could articulate a rational state policy behind its boundary
      drawing in the Enacted Plan, the deviations in the plan do not meet constitutional
      standards.

       The overall variance between districts in a legislative redistricting plan must fall within

constitutional standards, even if the state can identify a rational state policy. There is a point

beyond which divergences between districts cannot be tolerated. See Mahan v. Hall, 410 U.S.

315, 326 (1973). The Supreme Court has held upheld plans with a justified maximum deviation

approaching 17%, but has warned that this percentage “may well approach tolerable limits.” See

Mahan, 410 U.S. at 326. In this case, the 2020 Census PL File data reveals a 29.9% maximum

deviation in the House Plan Deviations using PL File Census 2020 data. SOF ¶ 34. It shows a

20.3% maximum deviation in the Senate Plan. ¶ SOF 34. Each of these maximum deviations far

exceeds tolerable limits, even if there were a rational state policy in play. They certainly exceed

tolerable limits where, as here, a rational state policy does not exist. As a matter of law,

Legislative Defendants cannot justify such a gross deviation from the ideal population district.



   D. The Plan in place before the Enacted Plan took effect is also malapportioned

   Until Legislative Defendants and the State of Illinois enacts a valid plan, they will continue

to maintain a malapportioned state legislative map. The boundaries of the legislative districts in

the original legislative map (in place before the Enacted Plan) are based on the 2010 census,

which no longer reflects the population of the state. After the Census numbers were released on




                                                  11
    Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 15 of 17 PageID #:497




April 26, 2021, the original legislative district map revealed the extent to which the original

legislative map was malapportioned, given that it was created to accommodate 12,864,380

residents from the 2010 census, and the state has since lost 41,641residents.2 The 2020 Census

indicates there are now 12,822,739 residents in Illinois, who must be allocated among 59 Senate

and 118 House districts in an equipopulous manner.3 The original legislative district map is, in

other words, undeniably out-of-date.

    V.      THE COURT SHOULD DECLARE THE ENACTED PLAN
            UNCONSTITUTIONAL AND ENJOIN ITS USE IN ELECTIONS, AS WELL
            AS THAT OF THE PLAN IT REPLACED.

         The Supreme Court has authorized federal courts to take remedial action when districts

are unconstitutionally malapportioned. See Reynolds, 377 U.S. at 585 (1964). In line with such

decisions, Plaintiffs request that the Court grant their motion for summary judgment and enter a

declaratory judgment that Illinois House and Senate districts are malapportioned, and an order

enjoining State Board of Elections Defendants from holding elections under either the Enacted

Plan or its predecessor plan. The Plaintiffs also seek the establishment of a schedule for the

creation of a court-approved plan. Each of these measures is in line with the remedial authority

of the Court, and has been implemented in response to malapportionment vote dilution cases.

See Honsey v. Donovan, 236 F.Supp. 8, 15–16 (D.Minn.1964) (then-Circuit Judge Harry

Blackmun writing for a three-judge district court, holding in 1964 that apportionment plan

enacted in 1959 and based on updated 1950 census figures was unconstitutional); see also




2
  U.S. Census Bureau, Apportionment Population, Resident Population, and Overseas Population: 2020 Census and
2010 Censushttps://www2.census.gov/programs-surveys/decennial/2020/data/apportionment/apportionment-2020-
tableA.pdf.
3
  U.S. Census Bureau, State Apportionment Data (April 26, 2021), https://www2.census.gov/programs-
surveys/decennial/2020/data/apportionment/apportionment-2020-table01.pdf.


                                                     12
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 16 of 17 PageID #:498




Flateau v. Anderson, 537 F.Supp. 257 (S.D.N.Y.1982) (invalidating a 1982 an apportionment

scheme enacted in 1974 based on 1970 census data).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant their motion

for summary judgment, declare the Enacted Plan and the plan it replaced unconstitutionally

malapportioned, enjoin Legislative Defendants and State Board of Elections Defendants from

using it in future elections, and establish a schedule for a court-approved plan.

 Dated: August 20, 2021                               Respectfully submitted,

                                                      /s/ Griselda Vega Samuel
                                                      Griselda Vega Samuel (no. 6284538)
                                                      Francisco Fernandez del Castillo
                                                      (no. 6337137)
                                                      Mexican American Legal Defense and
                                                      Educational Fund
                                                      11 E. Adams, Suite 700
                                                      Chicago, IL 60603
                                                      Telephone: (312) 427-0701
                                                      Facsimile: (312) 588-0782
                                                      Email: gvegasamuel@maldef.org
                                                      Email: ffernandez-delcastillo@maldef.org

                                                      Thomas A. Saenz (pro hac vice)
                                                      CA State Bar No. 24005046
                                                      Ernest Herrera (pro hac vice)
                                                      CA State Bar. No. 335032
                                                      Denise Hulett
                                                      CA State Bar No. 121553
                                                      Mexican American Legal Defense and
                                                      Educational Fund
                                                      643 S. Spring St., 11th Fl.
                                                      Los Angeles, CA 90014
                                                      Telephone: (213) 629-2512
                                                      Email: tsaenz@maldef.org
                                                      Email: eherrera@maldef.org
                                                      Email: dhulett@maldef.org


                                                                             Attorneys for Plaintiffs



                                                 13
   Case: 1:21-cv-03139 Document #: 65 Filed: 08/20/21 Page 17 of 17 PageID #:499




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, a copy of the foregoing document was filed

electronically in compliance with Local Rule 5.9.


                                                    /s/ Griselda Vega Samuel
                                                    Attorney for Plaintiffs




                                               14
